IN THE SUPREME COURT OF THE STATE OF DELAWARE

    RANDOLPH E. WAYMAN,                        §
                                               §
        Defendant Below,                       §   No. 115, 2022
        Appellant,                             §
                                               §   Court Below: Superior Court
        v.                                     §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. I.D. No. 1303015823 (K)
                                               §
        Appellee.                              §

                              Submitted: May 20, 2022
                              Decided:   June 6, 2022

                                      ORDER

       On April 1, 2022, the appellant, Randolph E. Wayman, filed this appeal from

a Superior Court order dated and docketed on February 4, 2022, that denied his

motion for correction of an illegal sentence. A notice of appeal must be timely filed

to invoke the Court’s appellate jurisdiction.1 Under Supreme Court Rules 6 and 11,

a timely notice of appeal should have been filed on or before March 7, 2022. On

May 3, 2022, the Chief Deputy Clerk issued a notice directing Wayman to show

cause why this appeal should not be dismissed as untimely filed.2 On May 11, 2022,



1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Earlier, on April 1, 2022, the Senior Court Clerk had sent a letter to Wayman confirming receipt
of the notice of appeal from the February 4, 2022 order and noting that the Superior Court docket
also reflected a March 15, 2022 order denying a motion for modification of sentence. The April
1, 2022, letter instructed Wayman to file an amended notice of appeal from the March 15, 2022,
order if he wished to appeal from that order. Wayman did not file an amended notice of appeal or
otherwise respond to that letter.
the Court received the certified mail receipt indicating that the notice to show cause

had been delivered on May 9, 2022. A timely response to the notice to show cause

was due on or before May 19, 2022. The appellant having failed to respond to the

notice to show cause within the required ten-day period, dismissal of this action is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice




                                          2